Citation Nr: 1821228	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim is remanded for further development.  

The Veteran was examined for his back disability in December 2011 and January 2017 VA examinations.  Since these examinations, the Veteran indicated that his last examination did not reflect the current severity of his disability because he experienced spasms and numbness in his legs.  See Hearing Transcript, p. 4.  Given the indication of worsening, coupled with his on-going treatment containing evidence of increased symptoms, the Board finds a remand is warranted to afford the Veteran an examination to determine the current severity of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his back disability on appeal.  

2.  After completing directive (1), the AOJ should arrange for a VA evaluation by an appropriate VA medical professional to ascertain the current nature and severity of his service-connected back disability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's disability, noting their frequency and severity.  

The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.  The examiner should also evaluate any associated neurological disabilities, to include the severity of any radiculopathies of the lower extremities.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate whether there is additional functional loss due to flare-ups, weakened movement, excess fatigability, and/or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had intervertebral disc syndrome with "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

3.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed. 

4.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




